Opinion by
Henderson, J.,
The petition requested the appointment of viewers to lay out a public road “to lead from a point on the Pine Hollow Road at or near the property of Robert Clever, Esq., in said township to a point on the Pittsburg & Middletown road, at or near Schoolhouse No. 3 and Hinheaur farm in said township.” The draft submitted with the report of viewers shows that the Hinheaur farm extends for a long distance on one side of the Pittsburg & Middletown road and that Schoolhouse No. 3 is not on that road, nor on the Hinheaur farm, but thirty rods or more in the opposite direction from the last course of the road. The schoolhouse is a misleading terminus, and there 'is no relation whatever between it and the Hinheaur farm or the Pittsburgh & Middletown road as a terminal of the western end of the road. Absolute precision is not required in designating termini. Reasonable definiteness, however, is necessary. The cases show that a designation of a point “at” or “at or near” an object, as for instance, a spring, a tree, a barn, a house, the dividing line between lands, the intersection of roads, or “upon” land of an owner named, is sufficient. This, for the reason that such a description points to the particular place at which it is proposed that the road terminate. But none of them to which our attention has been called has a terminus so vaguely and indefinitely set forth as that describing the western terminus of the road in question. There is the more reason for definiteness in cases like the present because the road is located mainly over land laid out in lots in a thickly settled neighborhood. The designation of this terminus in the petition would admit of a wide variance from the location adopted by the viewers, and with such indefiniteness of description it is not practicable to locate a road between defined termini as required by statute. *72The petition is the basis of the proceeding, and the validity of the proceeding depends on its sufficiency. We are of the opinion that the description of the western terminus is not sufficiently definite to support the proceeding and the second assignment is, therefore, sustained. In view of the foregoing conclusion it is unnecessary to consider the remaining assignments.
The order of confirmation is reversed and set aside and the proceeding quashed.